Exhibit 10(xxxv)

AMENDMENT TO EMPLOYMENT CONTRACT

MICHAEL GOULDER

Amendment to comply with Code Section 409A

THIS AMENDMENT (the “Amendment”) to the terms of employment of Michael Goulder
(the “Executive”) with American Greetings Corporation (“American Greetings”), as
reflected in the terms of that certain offer letter dated October 17, 2002 (the
“Employment Terms”) is effective as of January 1, 2009.

WHEREAS, the Corporation desires to amend the Employment Terms to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations and rulings promulgated thereunder; and

WHEREAS, the Corporation previously delegated the authority to adopt amendments
to any benefit plan or agreement of the Corporation to incorporate such changes
as may be necessary to comply with law, including, without limitation, Code
Section 409A, to certain specified officers, including the Senior Vice President
of Human Resources; provided, that no such amendment shall result in a material
increase in the liability or payment obligations of the Corporation without
prior approval of the Compensation and Management Development Committee of the
Board of Directors of the Corporation.

NOW, THEREFORE, this Amendment shall amend the Employment Terms as set forth
below:

1. Effective as of January 1, 2009, a new Section 9 shall be added to the
Employment Terms to read as follows:

“9.     Compliance with Code Section 409A. Notwithstanding the other provisions
set forth in this offer letter, all provisions of this offer letter and your
employment reflected herein shall be construed and interpreted to comply with
Code Section 409A and the regulations and rulings promulgated thereunder and, if
necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Section 409A or regulations
thereunder.

(a)      Definitions. The terms used in this offer letter shall have the
following meaning:

(i)        “Separation from Service” shall have the meaning set forth in
Treasury Regulations Section 1.409A-1(h).

(ii)       “Specified Employee” shall have the meaning set forth in Treasury
Regulations Section 1.409A-1(i).

(b)      Delay of Payment for Specified Employees. Notwithstanding any provision
set forth in this offer letter to the contrary, in the event the Executive is a
Specified Employee as of the date of such Executive’s Separation from Service,
any amounts that are



--------------------------------------------------------------------------------

subject to Code Section 409A that are payable upon the Executive’s Separation
from Service shall be held for delayed payment and shall be distributed on or
immediately after the date which is six months after the date of the Executive’s
Separation from Service. All payments made under the terms set forth in this
offer letter shall be made in installment payments in accordance with the
Corporation’s normal payroll practices. The first payment made to the Executive
following the six-month delay shall be equal to the first six monthly
installment payments that would have commenced immediately following the
Executive’s Separation from Service if the Executive had not been subject to the
required six-month delay. The delayed payments shall not be adjusted for
interest.

(c)        In-Kind Benefits. Any reimbursements or in-kind benefits shall be
made or provided in accordance with the requirements of Code Section 409A,
including, where applicable, the requirement that: (i) any reimbursement is for
expenses incurred during the period of time specified in accordance with the
terms set forth in this offer letter, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

(d)        Amendment of Inconsistent Provisions. To the extent that any
provision of the terms set forth in this offer letter are inconsistent with the
requirements of Code Section 409A and the regulations and rulings promulgated
thereunder, the terms set forth in this offer letter are is hereby amended to
delete such inconsistent provisions.”

2.      This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

2



--------------------------------------------------------------------------------

3.        Except as otherwise provided herein, the Employment Terms shall be
unaffected by this Amendment.

AMERICAN GREETINGS CORPORATION

 

 

/s/Brian McGrath

By: Brian McGrath Title: Senior Vice President, Human Resources

Date: 112-19-08

 

 

/s/Michael Goulder

Michael Goulder Date: 12-23-08

 

3